Citation Nr: 1605876	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-11 267	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Pension Center in St. Paul, Minnesota

THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.  The Veteran died in July 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

At the time of his death, the Veteran had perfected an appeal to the Board regarding service connection for Hepatitis C.  The Board has dismissed that pending appeal in a separate decision.  

The issue of entitlement to accrued benefits was raised by the appellant in her initial 2006 application for death benefits, but was never adjudicated by the Agency of Original Jurisdiction (AOJ).  In an April 20, 2009, letter to the appellant, the RO indicated that that issue remained on appeal and would be addressed by the RO in the first instance.  To date, the RO has yet to issue a rating decision with regard to the claim for accrued benefits.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

New and material evidence has been submitted sufficient to reopen a previously denied and final claim for service connection for the cause of the Veteran's death.

CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of service connection for the cause of the Veteran's death has been received; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable outcome of the decision with regard to new and material evidence, a discussion of the duty to notify and assist is not necessary at this time.

The appellant's initial claim for service connection for the Veteran's cause of death was denied in February 2007.  The appellant did not submit new and material evidence or file a timely appeal of that decision within one year and it became final.  At that time, it was denied because evidence failed to show that the Veteran's cause of death was related to military service.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The threshold for determining whether the new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118. 

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the RO has previously found in favor of reopening a claim. 

Evidence added to the record since the prior final decision includes May 2009 and July 2011 letters from a Dr. P.J.  In her May 2009 statement, submitted in December 2009, Dr. P.J. stated that it was her clinical opinion that the jet injector used for immunizing soldiers in 1972 may have transmitted the Hepatitis C virus to the Veteran.  The letter also stated that the Veteran's cause of death was due to complications of Hepatitis.  Dr. P.J.'s July 2011 statement includes a more thorough review of pertinent evidence and a more detailed rationale for the opinion. 

The Board finds that the recently submitted evidence is new, in that it was not part of the record at the time of the prior denial.  The statements from Dr. P.J. are material in that they relate to an unestablished fact necessary to substantiate the claim, namely, whether medical evidence could link the Veteran's hepatitis C to service.  Accordingly, the Board finds that the previously denied and final claim should be reopened.  


ORDER

New and material evidence having been submitted, the previously denied claim for service connection for the cause of the Veteran's death is reopened.  To this limited extent, the appeal is granted.  


REMAND

A claim for death pension, compensation, or dependency and indemnity compensation by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. §§ 3.152(b)(1), 3.1000(c). 

As discussed briefly above, in its February 2007 rating decision, the RO failed to address the issue of entitlement to accrued benefits.  In April 2009 letter to the appellant, the RO acknowledged that that issue had not been previously addressed, and informed her that the claim was to be forwarded to the appropriate personnel for the completion of that claim.  To date, that claim has yet to be adjudicated in the first instance, and the Board has referred it to the AOJ for initial adjudication.  

Because the accrued benefits service connection claim is being referred to the RO for adjudication, development on that claim could affect the outcome of the appellant's claim of entitlement to service connection for the cause of the Veteran's death (the issues concern overlapping contentions and disabilities).  For that reason, the Board finds that the cause of death claim is inextricably intertwined with the pending accrued benefits claim.  Thus, a decision on the cause of death claim will be deferred pending adjudication of the accrued benefits service connection claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

The evidence as to the etiology of the Veteran's hepatitis C includes the statements from Dr. P.J. detailed above and a negative October 2010 VA medical opinion.  The bases of the VA opinion appear to be that the examiner could not verify that the Veteran had received any immunizations via jet injector in service and that the examiner was unaware of any documented cases in the medical literature of transmission of hepatitis C via jet injectors.  However, a Veterans Benefit Administration (VBA) Fast Letter indicates that it is "biologically plausible" for transmission of hepatitis C through the use of jet injectors, although it subsequently points out that this is "[d]espite the lack of any scientific evidence to document transmission of HCV with air gun injectors." VBA Fast Letter 04-13 (June 2004).  Another opinion should be obtained on remand.  Given the conflicting opinions, another opinion should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion on the likely etiology of the Veteran's hepatitis C.  The claims folder and copies of all pertinent records should be forwarded to the examiner.  

The examiner should specifically take into consideration the service treatment records showing the Veteran received multiple immunizations.  The examiner should also take into account the VBA Fast Letter 04-13 (June 2004). 

The examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's hepatitis C had its clinical onset in service or is otherwise related to military service. 

In rendering these opinions, the examiner should also consider the following opinions of record: (i) Dr. P.J.'s May 2009 and December 2011 statements; and, (ii) October 2010 VA opinion noted a risk factor of intravenous drug use.  

A complete rationale for must be provided for the opinion.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

2.  After completing any development AOJ must adjudicate the appellant's accrued benefits service connection claim and the reopened claim of service connection for the cause of the Veteran's death.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and given adequate opportunity to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


